Ninth Court of Appeals
BE IT REMEMBERED:

              THAT at the term of the Honorable Ninth Court of Appeals of the State of Texas,
begun and holden at Beaumont on the 1st day of January, A.D. 2013, present, Chief Justice
STEVE MCKEITHEN and Justices DAVID B. GAULTNEY, CHARLES KREGER and
HOLLIS HORTON.

               “Pursuant to and in compliance with an Order of the Supreme Court of Texas,
dated October 17, 2013, it is ordered that these causes be transferred to the Fourteenth Court of
Appeals, at Houston, Texas, and that the Clerk of this Court certify all orders made in this Court,
and transmit all records and papers in said cause to the Clerk of the Fourteenth Court of Appeals.

       09-13-429-CR           Hoke Henry Eberhardt Jr. v. State of Texas
       09-13-430-CR           Hoke Henry Eberhardt Jr. v. State of Texas
       09-13-433-CV           Carolyn Warrick v. Motiva Enterprises, L.L.C.
       09-13-435-CV           Charles Freeman Jr. v. Kent Dickerson, et al
       09-13-436-CR           Quincy Michael McCray v. State of Texas
       09-13-440-CR           Michael Carroll Pounders v. State of Texas
       09-13-445-CV           Big Masonry, L.L.C. v. Edwards Living Trust
       09-13-448-CV           Jon T. Neubaum et al v. Brenton M. Stanfield, et al
       09-13-449-CR           Jorge Albert Pavon-Maldonado v. State of Texas
       09-13-451-CV           In Re Commitment of William Michael Wirtz


               I, Carol Anne Harley, Clerk of the Court of Appeals for the Ninth District of
Texas, at the City of Beaumont, herein certify that the foregoing is a true copy of this Court’s
order entered from this Court to the Court of Appeals for the Fourteenth District of Texas at
Houston as appears of record in Minute Book Volume 18.”

              IN WITNESS WHEREOF, I hereunto set my hand and affix the seal of this Court
at Beaumont this 21st of October 2013.



                                              __________________________
                                              Carol Anne Harley
                                              Clerk of the Court